Citation Nr: 0822566	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-28 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a chronic right hip disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 2000 to June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for a chronic right hip disability, evaluated as 
10 percent disabling.  .  It was previously before the Board 
in June 2003, when the issue was remanded for additional 
development.


FINDING OF FACT

The veteran's right hip has extension to 20 degrees, flexion 
to 100 degrees, adduction to 25 degrees, and abduction to 20 
degrees, without additional limitation due to pain, weakness, 
fatigability, lack of endurance, incoordination, or flare-
ups.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's chronic right hip condition have not been met 
at any time sine the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Codes 5251, 5252, 5253 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements. See Dunlap, 
21 Vet. App. at 119 .Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008).  There has been no allegation of prejudice in 
this case.

VA has complied with its VCAA duties to assist the veteran 
with the development of her claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(b).  The veteran was afforded a VA fee 
basis examination in conjunction with her original claim.  

The June 2004 remand requested that the veteran be scheduled 
for an additional VA examination.  The remand explained the 
reasons why an examination was necessary.  The veteran was 
scheduled for a new examination in February 2008.  The VA 
medical center reported that she refused to report.  Although 
the letter notifying her of the examination is not in the 
claims folder, she obviously received notice inasmuch as she 
declined the examination.  In a supplemental statement of the 
case forwarded to the veteran in April 2008, she was advised 
of the finding that she had failed to report for the 
examination.  She has not responded to this notice.

She also failed to respond to a request to identify any 
additional treatment records pertaining to her right hip.  
There is no indication that there are any pertinent 
outstanding medical records that must be obtained.  In 
addition, where a claimant fails without good cause to report 
for a necessary examination scheduled in conjunction with an 
original claim, the claim will be decided on the basis of the 
evidence of record.  38 C.F.R. § 3.655(a),(b) (2007).  The 
Board may proceed with its review of the veteran's appeal. 

Initial Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

As previously noted, this issue involves the veteran's 
dissatisfaction with the initial rating for her disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The November 2002 rating decision established the 10 percent 
evaluation effective from June 24, 2002. 

The rating schedule does not contain a rating code for a 
chronic right hip condition or sprain.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  The 
veteran's right hip condition has been evaluated under the 
rating code for limitation of flexion of the thigh.  

Limitation of flexion to 10 degrees is evaluated as 40 
percent disabling.  Flexion that is limited to 20 degrees is 
evaluated as 30 percent disabling.  Limitation of flexion to 
30 degrees is evaluated as 20 percent disabling.  Flexion 
that is limited to 45 degrees is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Code 5252.  

There are other rating codes that are potentially applicable 
to the veteran's disability, such as the rating code for 
limitation of extension of the thigh.  Limitation of 
extension of the thigh to 5 degrees is evaluated as 10 
percent disabling.  38 C.F.R. § 4.71a, Code 5251.  

The rating code for impairment of the thigh is also for 
consideration.  Limitation of rotation of the thigh in which 
the veteran is unable to toe-out more than 15 degrees is 
evaluated as 10 percent disabling.  Limitation of adduction 
of the thigh in which the veteran cannot cross his legs is 
also evaluated as 10 percent disabling.  Limitation of 
abduction of the thigh in which the motion is lost beyond 10 
degrees is evaluated as 20 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5253.  

Disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Factors to be considered include pain on 
movement, weakened movement, excess fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional 
impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The veteran was afforded a VA fee basis examination in 
October 2002.  She reported a history of right hip pain that 
began while doing physical training in service.  No 
particular cause had ever been identified other than a 
chronic strain.  The examiner noted that normal range of 
motion of the hip was zero to 30 degrees of extension; zero 
to 125 degrees of flexion; zero to 25 degrees of adduction; 
zero to 45 degrees of abduction; zero to 60 degrees of 
external rotation; and zero to 40 degrees of internal 
rotation.  

On examination of the right hip, extension was from zero to 
20 degrees; flexion was from zero to 100 degrees; adduction 
was from zero to 25 degrees; abduction was from zero to 20 
degrees; external rotation was from zero to 50 degrees; and 
internal rotation was from zero to 40 degrees.  Tenderness to 
palpation along the lateral and anterior aspects of the hip 
was noted, which was worsened with movement.  However, there 
was no additional disability due to pain, weakness, 
fatigability, lack of endurance, or incoordination.  An X-ray 
study was negative for any abnormality.  The pertinent 
diagnosis was chronic right hip sprain.

The veteran retains 100 degrees of flexion, which far exceeds 
the 30 degrees required for a 20 percent evaluation under the 
rating code for limitation of flexion.  38 C.F.R. § 4.71a, 
Code 5252.  Furthermore, her abduction is twice that required 
for a 20 percent rating, and her adduction is normal.  She 
also retains 40 out of 50 degrees of external rotation and 
has normal internal rotation.  The examiner specifically 
found that there was no pain, weakness, fatigability or lack 
of endurance, and there have been no reports of flare-ups.  
Hence, there is no evidence of additional limitation of 
motion due to functional factors.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  

These findings preclude an evaluation in excess of 10 percent 
under the rating code for impairment of the thigh.  38 C.F.R. 
§ 4.71a, Code 5253.  The veteran is already in receipt of the 
highest evaluation available for limitation of extension of 
the thigh.  38 C.F.R. § 4.71a, Code 5251.  Finally, the 
examiner noted that there was no additional limitation due to 
pain, weakness, fatigability, lack of endurance, or 
incoordination.  Therefore, there is no basis for a rating in 
excess of 10 percent for the veteran's right thigh 
disability.  

In reaching this decision, the Board has considered whether a 
staged rating is appropriate for the period on appeal.  Such 
a rating is not appropriate in this case.  There is only a 
single VA examination for consideration, and no other medical 
evidence that would demonstrate a period of symptomatology 
that would merit an evaluation in excess of the 10 percent 
evaluation currently in effect.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.  

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's symptomatology consists mainly of limitation of 
motion.  The rating criteria, as just discussed, contemplate 
this symptomatology.  There has been no evidence of 
exceptional factors, such as frequent hospitalization or 
marked interference with work.  Referral for consideration of 
an extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a chronic right hip disability is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


